Name: Council Regulation (EEC) No 2215/88 of 19 July 1988 amending Regulation (EEC) No 1594/83 on the subsidy for oil seeds
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 9 COUNCIL REGULATION (EEC) No 2215 / 88 of 19 July 1988 amending Regulation (EEC) No 1594 / 83 on the subsidy for oil seeds HAS ADOPTED THIS REGULATION: Article 1 In Article 9 of Regulation (EEC) No 1594 / 83 'heading No 12.01 of the Common Customs Tariff is replaced by 'CN codes 1201 00 , 1202 , 1203 00 00 , 1204 00 , 1205 00 , 1206 00 and 1207'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation Nol36 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 2210 / 88 ( 2 ), and in particular Article 27 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 9 of Regulation (EEC) No 1594 / 83 ( 4 ), as last amended by Regulation (EEC) No 1099 / 88 ( 5 ), should be adjusted to the Combined Nomenclature , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS 0 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 27 . ( 4 ) OJ No L 163 , 22 . 6 . 1983 , p . 44 . ( s ) OJ No L 110 , 29 . 4 . 1988 , p . 11 .